[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as State
v. Dowdy, Slip Opinion No. 2020-Ohio-4789.]




                                           NOTICE
      This slip opinion is subject to formal revision before it is published in an
      advance sheet of the Ohio Official Reports. Readers are requested to
      promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
      South Front Street, Columbus, Ohio 43215, of any typographical or other
      formal errors in the opinion, in order that corrections may be made before
      the opinion is published.



                          SLIP OPINION NO. 2020-OHIO-4789
             THE STATE OF OHIO, APPELLANT, v. DOWDY, APPELLEE.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
       may be cited as State v. Dowdy, Slip Opinion No. 2020-Ohio-4789.]
Court of appeals’ judgment reversed on the authority of State v. Harper and State
        v. Henderson.
     (No. 2019-1430―Submitted August 5, 2020―Decided October 8, 2020.)
              APPEAL from the Court of Appeals for Cuyahoga County,
                              No. 107844, 2019-Ohio-3570.
                                    _________________
        {¶ 1} The judgment of the court of appeals is reversed on the authority of
State v. Harper, __ Ohio St.3d __, 2020-Ohio-2913, __ N.E.3d __, and State v.
Henderson, ___ Ohio St.3d ___, 2020-Ohio-4784, ___ N.E.3d ___.
        O’CONNOR, C.J., and KENNEDY, FRENCH, FISCHER, DEWINE, DONNELLY,
and STEWART, JJ., concur.
                                    _________________
                            SUPREME COURT OF OHIO




       Michael C. O’Malley, Cuyahoga County Prosecuting Attorney, and
Katherine Elizabeth Mullin and Frank Romeo Zeleznikar, Assistant Prosecuting
Attorneys, for appellant.
       Mark A. Stanton, Cuyahoga County Public Defender, and John T. Martin,
Assistant Public Defender, for appellee, Shaun E. Dowdy.
       Dave Yost, Attorney General, Benjamin M. Flowers, Solicitor General, and
Zachery P. Keller, Deputy Solicitor General, urging reversal for amicus curiae,
Attorney General Dave Yost.
                              _________________




                                       2